Case 8:20-cv-01066-TDC Document9 Filed 08/03/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT

OBADIAH OSEKO KEGEGE
Plaintiff,
V.

NAMESILO LLC, NAMEPAL LLC, GODADDY
LLC, TUCOWS INC, DYNADOT LLC,
INTERNET DOMAIN SERVICE BS CORP,
WTCHEATERS.COM, WTFCHEATER.COM,
WORSTHOMEWRECKERS.COM,
CATFISHED.NET,
SHESHOMEWRECKER.COM,
CHEATEREXPOSED.COM,
HELLOCHEATERS.COM,
CHEATERSIREN.COM, WTFSCAM.COM,
REPORTAFFAIRS.COM,
CHEATERINFORMER.COM,
WIKICHEATER.COM,
EXPOSECHEATINGONLINE.COM,
CHEATERPICTURE.COM,
INTERNETCHEATER.COM,
DONTDATEACHEATER.COM,
CHEATERRADAR.COM,
DEADBEATREGISTRY.COM,
SCAMFOUND.COM,
CHEATEREXPOSE.COM,
EXPOSECHEATER.COM,
CHEATERBOARD.COM,
SCORNEDLOVE.COM,
EXPOSECHEATERS.COM,
BUSTEDCHEATERS.COM

Defendants

 

Case No.: 8:20-CV-01066-TDC

sg ea
AUG 03 2020

\

AT ORGIES yen

 

RESPONSE of Tucows Inc.

1. Tucows is not the real party in interest for the Plaintiffs complaint. As stated in
paragraph 7 of Plaintiffs Complaint, “Tucows Inc. (Tucows Domains, Inc.) is a
domain registrar and a publicly-traded Internet services and telecommunications

1 of 4
Case 8:20-cv-01066-TDC Document 9 Filed 08/03/20 Page 2 of 5

company incorporated in the United States with its principal place of business at 96
Mowat Ave, Toronto, [ON] M6K3M1 Canada. Tucows Inc is the Registrar of
scomedlove.com’. Tucows is just the registrar of the domain <scomedlove.com>
and has no control over the content of the domain.

The real party in interest and appropriate party to be named in the Complaint is the
registrant:

Organization Information

First Name: Host

Last Name: Master

Organization Name: 1337 Services LLC
Street Address: P.O. Box 590

City: Charlestown

State: Charlestown

2 Letter ISO Country Code: KN

Postal Code: N/A

Phone: +883.510008346319

Fax:

Email: whois+scornedlove.com@njal.la

The reseller, Njalla, offers a registration process in which they place themselves as
the main point of contact for the domain; they may be contacted at:

1337 Services LLC
P.O. Box 590
Charlestown

Saint Kitts and Nevis
+1.4259064769

info@njal.la

These are the appropriate parties to contact with complaints about the content of the
domain <scomedlove.com>.

In response to Plaintiff's allegations in paragraph 44 (a) of the Complaint, Tucows
Inc. answers as follows: the Defendant referenced in paragraph 31 of the complaint
is: Host Master, 1337 Services LLC and can be reached at P.O.Box 590,
Charlestown, Charlestown, KN. |

In response to Plaintiffs allegations in paragraph 44 (b) of the Complaint, Tucows
Inc. answers as follows: Defendant Tucows Inc. does not host content for
<scomedlove.com>. The identity of the domain name registrant is: Host Master,
1337 Services LLC and can be reached at P.O.Box 590, Charlestown, Charlestown,
KN.

20f 4
10.

11.

12.

13.

14.

Case 8:20-cv-01066-TDC Document 9 Filed 08/03/20 Page 3 of 5

In response to Plaintiff's allegations in paragraph 44 (c) of the Complaint, Tucows
Inc. answers as follows: Defendant Tucows Inc. has no record of receiving any
complaint regarding scornedlove.com from Plaintiff prior to receipt of notice of this
suit. Tucows Inc. has no record of receiving any contact from Plaintiff and denies the
allegations in this paragraph.

In response to Plaintiffs allegations in paragraph 44 (d) of the Complaint, Tucows
Inc. answers as follows: Defendant Tucows Inc. has no control over the content on
the domain <scornediove.com>.

In response to Plaintiffs allegations in paragraph 44 (e) of the Complaint, Tucows
Inc. answers as follows: Defendant Tucows Inc. has no control over the content on
the domain <scomedlove.com> and has not published anything on that domain.

In response to Plaintiffs allegations in paragraph 44 (f) of the Complaint, Tucows
Inc. answers as follows: Defendant Tucows Inc. has had no contact with Plaintiff
prior to receipt of notice of this suit.

In response to Plaintiff's allegations in paragraph 44 (g) of the Complaint, Tucows
Inc. answers as follows: Defendant Tucows Inc. has taken no actions with regard to
Plaintiff and again refers the Plaintiff to the appropriate Defendant, Host Master,
1337 Services LLC which can be reached at P.O.Box 590, Charlestown,
Charlestown, KN.

In response to Plaintiff's allegations in paragraph 54 of the Complaint, Tucows Inc.
answers as follows: Defendant Tucows Inc. has no record of any complaint about
this domain prior to receipt of notice of this suit.

In response to Plaintiff's allegations in paragraph 78 of the Complaint, Tucows Inc.
answers as follows: Defendant Tucows Inc. has no record of any complaint about
this domain prior to receipt of notice of this suit and invites the Plaintiff to contact the
registrant, Host Master, 1337 Services LLC which can be reached at P.O.Box 590,
Charlestown, Charlestown, KN.

Defendant Tucows Inc., upon notice of this cause of action, immediately contacted the
Plaintiff via email to provide the information of the real party in interest, the registrant of
<scomedlove.com> as well as additional information regarding how to contact the reseller,
Njalla.

Defendant Tucows Inc. has no control over the content on the domain
<scomediove.com> and has provided the real parties in interest above.

Defendant Tucows Inc. requests that it be removed from this proceeding as it is not
the real party in interest and that the correct real party in interest, Host Master, 1337
Services LLC and can be reached at P.O.Box 590, Charlestown, Charlestown, KN,
be added.

3 of 4
Case 8:20-cv-01066-TDC Document 9 Filed 08/03/20 Page 4 of 5

15. Defendant Tucows Inc. first received notice of this suit via mail on 24 July 2020 and
apologizes to the court if this response is late for that reason.

Dated: 24 July 2020
Respectfully submitted,

Reus)

Reg Lévy

Head of Compliance
Tucows

96 Mowat Ave
Toronto, ON M6K3M1
Canada

4 of 4
Case 8:20-cv-01066-TDC Document9 Filed 08/03/20 Page 5of 5

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MARYLAND ee ee
(Greenbelt Division) Lopeds __Néeeiver
OBADIAH OSEKO KEGEGE AUG 08 2020
ie SernicT COURT
Plaintiff, inal
V.

NAMESILO LLC, et al.

Defendants

Case No.: 8:20-CV-01066-TDC

 

 

CERTIFICATE OF SERVICE

I hereby certify that on 25 July 2020, a copy of RESPONSE of Tucows Inc., which was
filed by mail with the court on 25 July 2020, was mailed via Canada Post, postage prepaid,
to the Clerk’s Office at 6500 Cherrywood Ln, Suite 200, Greenbelt, MD 20770, USA.

Dated: 25 July 2020

Paul Karka
Compliance Officer
Tucows

96 Mowat Ave
Toronto, ON M6K3M1
Canada
